                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

                                                        Criminal Case No. ELH-17-516
                                                        Related Criminal Case No. ELH-17-378;
       v.
                                                        And
                                                        Related Criminal Case No. ELH-17-365
   KAWAN HENRY PALMER,
       Petitioner.

                                        MEMORANDUM

       In this case, Kawan Henry Palmer, proceeding pro se, has moved to reduce his sentence

pursuant to Section 404 of the First Step Act of 2018. ECF 5. He has also filed supplemental

motions. ECF 7, ECF 8, ECF 9. I shall refer to the submissions collectively as the “Motion.”

The government’s response in opposition is docketed at ECF 17. The government acknowledges

that the defendant is eligible for relief. Nonetheless, it opposes the Motion. No reply has been

filed, and the time to do so has expired.

       A hearing is unnecessary For the reasons that follow, I shall deny the Motion.

                                       I. Factual Background

       The matter involves several criminal cases.1

       In case ELH-17-365 (the “Maryland Case”), the defendant was charged by Information

with conspiracy to distribute and possess with intent to distribute one kilogram or more of

heroin, in violation of 21 U.S.C. § 846. He entered a plea of guilty (Motz, J., presiding) on July

21, 2017. ECF 11. The Plea Agreement is docketed at ECF 8.




       1
         The cases were originally assigned to Judge J. Frederick Motz, who has retired. The
cases were reassigned to me in October 2017. See Docket.
       In case ELH-17-378 (the “D.C. Case”), the matter was transferred to Maryland from the

District of Columbia under Fed. R. Crim. P. 20. ECF 1. Palmer was charged by Information on

July 13, 2017, with one count of conspiracy to distribute and possess with intent to distribute five

kilograms or more of cocaine and a detectable amount of heroin, in violation of 21 U.S.C. § 846.

ECF 1-1. He entered a plea of guilty on July 21, 2017, before Judge J. Frederick Motz. ECF 9.

The Plea Agreement is docketed at ECF 6.

       At the time of the guilty pleas, the defendant was on supervised release in the United

States District Court for the Southern District of New York. The case dates to 1995, and is now

docketed as ELH-17-516. In that case, the defendant entered a plea of guilty in the Western

District of Virginia to one count of conspiracy to distribute cocaine base, in violation of 21

U.S.C. § 846. See SGW-95-017 (W.D. Va.). He was sentenced in 1996 to 262 months of

imprisonment and five years of supervised release. Id., ECF 127. Following Palmer’s release in

that case, his supervision was transferred to New York. Id., ECF 226. Then, on October 6,

2017, supervision was transferred to the District of Maryland.

       The case became ELH-17-516.          There, Palmer was charged with violation of his

supervised release (“VOSR”). On March 20, 2018, the Court held a hearing on the VOSR

charge. The Court found that defendant violated the terms of his supervised release, based on his

two convictions, as set forth above, in cases ELH-17-365 and ELH-17-368.

       Sentencing in all three cases was held simultaneously on March 20, 2018. In cases ELH-

17-365 and ELH-17-378, I sentenced the defendant to concurrent terms of 46 months of

incarceration. ELH-17-365, ECF 19; ELH-17-378, ECF 14. And, for the violation of supervised

release, in case ELH-17-516, I sentenced Palmer to 12 months of imprisonment, consecutive to




                                                 2
the concurrent sentences of 46 months of imprisonment. See ECF 17-516, ECF 4. Thus, he

received a total sentence of 58 months of imprisonment.

        Palmer was released by the Bureau of Prisons to a community halfway house on June 2,

2020. On June 10, 2020, he was placed on home confinement, with a release date of April 12,

2021.

                                           II. Discussion

        Palmer seeks to reduce the sentence imposed in case ELH-17-516. According to the

government, the defendant has as his goal that the Bureau of Prisons will credit any time he may

have “over-served” for the 1996 sentence. See ELH-17-516, ECF 17 at 6; ELH-17-516, ECF 5

at 1.

        I need not review the history of § 404 of the First Step Act, and its applicability here,

because the government concedes that the defendant is eligible for a discretionary sentence

reduction for the sentence imposed in 1996 in case ELH-17-516. See ECF 17 at 6-7. But, it

argues that such a reduction is not warranted. I agree.

        The government has submitted as an exhibit the Presentence Report from the prosecution

of the defendant that began in Virginia in 1995 and has since become case ELH-17-516. See

ECF 19. In addition, the Court has reviewed the Amended Presentence Report, prepared in case

ELH-17-378, at ECF 16, and in ELH-17-365, at ECF 12.

        With regard to cases ELH-17-365 and ELH-17-378, the defendant was 44 years of age at

the time of sentencing in 2018. The defendant “obtained bulk quantities of heroin and cocaine

from suppliers” and then “resold” the drugs to “customers in Maryland, Delaware, and Virginia.”

ECF 16, ¶ 7. The evidence included intercepted communications. The defendant had a final




                                                 3
offense level of 27. ECF 97. And, the Guidelines called for a period of incarceration ranging

from 87 to 108 months. ECF 16, ¶ 138.

       The Court was very lenient in its sentences. Moreover, the Court cannot ignore that the

defendant committed the offenses in cases ELH-17-378 and ELH-17-365 after he received an

extremely lengthy sentence in Virginia in 1996. Yet, that did not deter the defendant from the

commission of the serious offenses that led to two federal cases in 2018.

       In sum, the factors set forth in 18 U.S.C. § 3553(a) support a denial of the requested

relief. Section 3553(a) provides that “[t]he court shall impose a sentence sufficient, but not

greater than necessary,” to comply with the purposes of sentencing described in § 3553(a)(2):

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
          provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
           medical care, or other correctional treatment in the most effective manner.

       Petitioner’s history and characteristics are an important consideration in the calculus.

Palmer’s criminal history prior to his conviction in case SGW-95-017 includes numerous felony

drug-trafficking convictions, resulting in his classification as a career offender when he was

sentenced in that case in 1996.

       The seriousness of the two underlying drug trafficking conspiracy convictions weighs

against relief. These convictions demonstrate that Petitioner was not deterred by his prior

sentences and punishments. To the contrary, he continued to distribute large quantities of drugs.

       Therefore, I shall deny the Motion.




                                                4
      An Order follows.



Date: June 30, 2021                  /s
                              Ellen L. Hollander
                              United States District Judge




                          5
